DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12 July 2021, with respect to Claims 1-15 have been fully considered and are persuasive.  The 103 rejection of Claims 1-15 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sherri Oslick on 6 August 2021.
The application has been amended as follows: 
8. (Currently amended) The method according to claim 7, wherein the first and second directions are along a substantially straight line, thereby creating a virtual slider without graphically displaying the virtual slider on the touch-sensitive display screen.
9. (Currently amended) The method according to claim 7, wherein the first direction is counterclockwise and the second direction is clockwise, thereby creating a virtual knob without graphically displaying the virtual knob on the touch-sensitive display screen.
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments, and the corresponding arguments, overcome the prior art of record. Applicant amended the application in a manner consistent with the Examiner’s recommendation following the Interview conducted 29 June 2021 to remove references to claiming an “invisible” object and allowing for an object that is not graphically displayed to the user. Specifically, Applicant amendments require a virtual controller that is not graphically displayed to the user to alter a desired quantity, which is defined in the specification as audio volume or screen brightness, if the pressure applied by the user is above a predetermined threshold while also controlling the haptic feedback provided to the user based on the applied pressure. Support for the proposed amendments can be found in pages 9-11 of the specification in the original disclosure. The closest prior art of record teaches a graphical control mechanism using a graphically displayed controller but fails to teach the virtual controller that is not displayed to the user and requires a predetermined threshold before altering the volume or brightness while simultaneously altering the haptic response on the screen. 
As such, Claims 1-15 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED

Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627